 In the Matter of DELAWARE-NEW JERSEY FERRY COMPANYandMARINE ENGINEERS' BENEFICIAL ASSOCIATION No. 13Case No. C-4Collective Bargaining:refusal to negotiate with representatives after Boardorder requiring respondent to cease and desist from refusing to bargain col-lectively-Interference,Restraint or Coercion:representatives:circulation ofpetition among employees designating non-union representatives;denial ofright of employees to be represented by non-employees;interference with free-dom ofchoice-Representatives:effect of designation of when not result offree choice by employees-CollectiveAgreement:effect of,with representativesnot freely chosen by employees-Order ofBoard:reaffirmed.Mr. Samuel G. ZackandMr. Jerome Irving Machtfor the Board.Lewis,Wolff & Gourlay,byMr. Otto Wolff, Jr.,of Philadelphia.Pa., for respondent.Mr. I. S. rporfman,of counsel to the Board.SUPPLEMENTAL DECISIONNovember 00, 1936On December 30, 1935, after a hearing, the National Labor Re-lations Board, hereinafter called the Board, issued a decision' inthe above matter, which found that Delaware-New Jersey Ferry Co.,Wilmington, Delaware, a corporation, hereinafter called respondent,by refusing to bargain collectively with Marine Engineers' Ben-eficial Association No. 13, hereinafter called the Association, as therepresentative of the licensed engineers employed in that capacityby respondent, had engaged in and was engaging in an unfair laborpractice within the meaning of Section 8, subdivision (5), and Sec-tion 2, subdivisions (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, hereinafter called the Act, and ordered respondentto cease and desist from refusing to bargain collectively with theAssociation as the exclusive representative of the licensed engineersemployed by it in that capacity. Pursuant to Section 10 (e) of theAct, the Board on April 25, 1936, petitioned the United States Cir-cuit Court of Appeals for the Third Circuit, hereinafter called theCourt, for the enforcement of this order.On October 29, 1936,respondent filed a petition with the Court alleging in substance thatsubsequent to the date of the decision herein, and on and since April1, 1936. a committee consisting of George L. Biddle, Paul Gibbons11 N. L. R. B. 85.385 386NATIONAL LABOR RELATIONS BOARDand Edgar Russel, licensed engineers employed by respondent, hadsuperseded the Association as the exclusive representative of thelicensed engineers employed by it, for purposes of collective bar-gaining; that therefore the enforcement of the order of the Board,dated December 30,1935, no longer- presents an, issue for the de-termination of the Court; and asking 'leave to adduce additional-,evidence in support of the allegations set forth in its petition.OnNovember 2; 1936;the Court ordered that respondent have leave, toadduce additional'evidence in support of'the allegations made in itspetition; that the Board have leave to adduce additional'evidence insupport of the allegations in its complaint herein, or in reply to theadditional.allegations made by respondent;and that such additionalevidence shall, be-taken before the Board, its member,,agent oragency, and shall'be made a part of the transcript of- record in. thiscause.Pursuant,to notice,duly,served upon.the parties,a hearing on theissues setforth in the order of the Court was held in Philadelphia,Pennsylvania,on November 11, 1936, before Benedict Wolf, TrialExaminer duly designated by the Board. Full opportunity to beheard, to examine and cross-examine' witnesses,and. to introduce evi-dence bearing upon the issues was afforded to the parties.Therulings of the Trial Examiner on objections to the introduction ofevidence are: hereby affirmed.Upon the entire record in the case, the stenographic report of thehearings and all,the, evidence, -including oral testimony and otherevidence offered and received,the Board,in addition to the findingsalready made in its decision of December,30, 1935, makes the fol-lowing:,,.—FINDINGSOF FACTSSince the decision of the Board in this matter,a, written contracthas been entered into between respondent and a committee of, three,licensed engineersemployed byrespondent,covering wages, hoursand workingconditions of engineers,oilers, coal firemen and oil fire-men employed on respondent's vessels.Whether this committee hassuperseded the Association as the exclusive representative of, thelicense' engineers'employed by respondent we ' shall now, consider.The events leading ,up to the execution of the agreement were asfollows:In October or November,1935,more thantwo months afterall 12 licensed engineers then employed by` respondent had author-ized the Association'to represent them for purposes'of collective bar-gaining, and after, respondent had notified the Association that it'would Iiot'bargain' with an outside representative 'of its employees,respondent,through William Trundle,itsmarine superintendent, atthat time, asked each of its licensed engineers individually whether DECISIONS AND ORDERS387the Association represents him before this Board; whether he signedan agreement in that connection;whether he belonged to the Asso-ciation; and whether he requested the Association to negotiate u_wage adjustment.At the same time Trundle informed each of them-that respondent was willing to grant a wage increase on condition-that the,employees-form an organization'among'themselves and- thatthey be represented in negotiations by a committee of employees.The engineers rejected that proposal,hoping to retain the Associa-tion and to gain their ends through it.Effective January 1,1936,William Trundle resigned from, his_position as marine superintendent.That position had been firstcreated by respondent about 1933, and William Trundle, as well ashis only predecessor in office, Mr.Railsback,had been graduatedfrom the United'States Naval Academy prior to the appointmentasmarine superintendent.When William Trundle resigned, how-ever,respondentto whom other licensed engineers looked for leadership;was elevated to the position of marine superintendent. Iii the latterpart of March, 1936, when Josendale reported to Lehman-H. Garri-son, general manager of respondent,that the,men were'dissatisfied;Garrison replied : "They know'what they 'can do. They know whatto do. If they 'ill appoint' three men to represent them, 'wliy, wewillmeet them. The door is open all the time." Josendale prom;iced to see that such a committee was appointed.He then dictated, ,and Mr. McAndrew, treasurer of respondent, typed, a documentworded as follows :"We the undersigned engine room personnel of the Del-NewJersey Ferry Co. hereby appoint the following chief engineers,to represent us in negotiating with our officials in regard to cometo a better understanding about wages and working conditionson the ferries.Mr. George Biddle 'Mr. Paul GibbonsMr. Edgar Russell."It will be noted that the names of the members of the committee weretyped on the document. ,,Josendale then approached individually each of the engineers,oilers, coal firemen and oil firemen, and' generally said :''.'I was talk-ing to the Captain today, and you, know if you appoint, a committeeamong yourselves,you- cango up there and I believe you can getwhat you want." Garrison, when asked on cross-examinationwhether he had promoted Josendale to the position of marine super-intendent in order- to more.easily sway the licensed engineers toappoint a collective bargaining: committee from-among themselves,;,replied that he had been training, Josendale for the-position since 1931.,5727-37-vol n-26 388NATIONALLABOR RELATIONS BOARDIt will be-remenmbered that the position was not created until 1933,and that two men preceded Josendale in that position in the interimbetween 1931 and 1936.Also the appointment was a surprise toJosendale.Twenty-two employees signed the authorization circu-lated by Josendale, including 11 licensed engineers.No meeting wascalled for the purpose of nominating or electing the designated rep-resentative, nor were the candidates consulted as to their availabilityto serve on the committee. Josendale alone then delivered the signeddocument to Garrison, who thereafter, on April 11, 1936, by letternotified the members of the committee that a meeting for the pur-pose of discussing wages and general working conditions would beheld on April 14, 1936. Incidentally, a similar document was cir-culated among the deck officers of respondent, and Garrison, with-out consulting either committee, scheduled his meeting with bothcommittees to take place at the same place and time.At the firstmeeting the committee representing the engineers and engine roomemployees presented nothing in the way of demands.At a secondmeeting the committee presented a proposed wage scale, and at athirdmeeting an agreement was entered into 'between respondentand the committee, which provided for an increase in wages, decreasein working hours, and for other working conditions more favorablethan had existed theretofore, effective April 1, 1936, for a period ofone year.The mere recital of events in chronological order brings into boldrelief the obvious machinations of respondent to dictate terms from-the top, despite its ludicrously transparent effort to simulate theprocess of collective bargaining. In going through the motions ofcollective bargaining, incidentally, respondent completely ignoredthe previous finding of the Board that licensed engineers alone con-titute an appropriate unit.The absurdity of respondent's conten-tion that the committee of three engineers has superseded the As-sociation as the freely chosen representative of the licensed en-gineers is further 'apparent in the following facts : At all timesherein considered, both prior to and after the decision of the Board,it was the position of respondent that it would deal only with suchrepresentatives of its employees as were acceptable to it, and thatitwould not negotiate with an outside representative of its em-ployees.This was known to the licensed engineers.Respondenthad been ready to increase the wages of the licensed engineers sinceJuly, 1935, but refused to grant such an increase through the As-sociation.When Josendale circulated the authorization among themen, respondent let it be known that an increase in wages and de-crease in hours of work could then be obtained, but only through acommittee of employees, and not through the Association.The DECISIONS AND ORDERS389-licensed engineers were tired of waiting for improvements in work-ing conditions, and were thus impelled to sign the authorization inbelievewould follow.In the words of a recent decision of theUnited States Supreme Court: "The power to confer or withholdunlimited benefits is the power to coerce or destroy . . . - This iscoercion by economic pressure.The asserted- power of choice is-illusory." 2Some of the licensed engineers, respondent's own wit-nesses, testified that despite the appointment of the committee, theystill desired in the future to be represented by the Association, andthat the men discussed means of accomplishing this among them-selves.We conclude, therefore, that the designation of the committee, con-sisting of George Biddle, Paul Gibbons and Edgar Russel, was notthe result of a free choice on the part of the licensed engineers, andhence that it has not superseded the Association as the representa-tive of the licensed engineers, employed in that capacity by re-spondent, for purposes of collective bargaining.In coming to this conclusion, we do not pass judghient on thevalidity of the contract entered into between respondent and thecommittee.We merely hold that Marine Engineers' Beneficial As-sociation No. 13, despite the intervening events since the date of ourlast decision, still is the representative of the licensed engineers em-ployed in that capacity by respondent, for purposes of collectivebargaining.Assuming the contract is valid, it does not precludefurther bargaining between respondent and the Association with ref-erence to extension, modification or termination of the agreementupon its expiration date, April 1, 1937.At the hearing of October 31, 1935, respondent questioned theauthority of the Association to represent the licensed engineers onthe ground that the employees signed cards authorizing the nationalorganization and not the local Association to represent them.Atthe hearing of November 11, 1936, this misunderstanding was cor-rected.The licensed engineers had authorized Marine Engineers'Beneficial Association No. 13 to represent them.We see no reason for modifying the order of the Board, datedDecember 30, 1935, and hereby reaffirm it.2 UnitedMatesv.Butler et al., Receivers ofHoosacMills Corporation,297 U.S. 1, 71.